Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-11 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12, and 14-18 of copending Application No. 16/107,745. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application discloses all the claim limitations of the independent claim. See table and explanation below.
Instant application – 16/107,827
Co-pending Application 16/107,745
1. A parallel genomic comparative analysis system comprising:
1. A parallel genomic comparative analysis system comprising:
a computer-readable memory; and
a computer-readable memory; and
an sequence analysis engine having at least one processor coupled with the memory and configured to:
an sequence analysis engine having at least one processor coupled with the computer-readable memory and configured to:
identify a genomic position within a reference genome;
identify a genomic position within a reference genome;
access a first file storing tumor sequence data including reads associated with a tumor tissue;
access a first file storing tumor sequence data including reads associated with a tumor tissue;
access a second file storing match normal sequence data including reads associated with a matched normal tissue;
access a second file storing matched normal sequence data including reads associated with a matched normal tissue, wherein the first and second files are read at the same time;
store, in the computer-readable memory, a tumor dataset having tumor read sequences from the first file, where the tumor read sequences overlap the genomic position;
store, in the computer-readable memory, a tumor dataset having tumor read sequences from the first file, where the tumor read sequences overlap the genomic position;
store, in the computer-readable memory, a matched normal dataset having matched normal read sequences from the second file, where the matched normal read sequences overlap the genomic position;


store, in the computer-readable memory, a matched normal dataset having matched normal read sequences from the second file, where the matched normal read sequences overlap the genomic position, wherein the computer-readable memory is configured to store the tumor dataset and the matched normal dataset simultaneously:
select a tumor genotype and a matched normal genotype that maximize a likelihood as a function 
 normal read sequences at the genomic position; and


11. The system of claim 1, wherein the analysis engine is further configured to score the difference using the using the posterior probability as a confidence score.

11. The system of claim 1, wherein the sequence analysis engine is further configured to calculate a confidence score of the tumor genotype and the matched normal genotype pair.  

12. The system of claim 11, wherein the sequence analysis engine is configured to calculate the confidence score as a posterior probability.

store the posterior probability and a difference associated with at least one of the tumor genotype and the matched normal genotype in a device memory.
store a difference associated with at least one of the tumor genotype and the matched normal genotype in a device memory.


	
Claim 1  of  instant application differs from the co-pending application in that the claim 1 it does not include “wherein the computer-readable memory is configured to store the tumor dataset and the match dataset simultaneously”  and “wherein the first and second files are read at the same time” from the co-pending application while also having the limitation of “calculating a posterior probability associated with the at least one of the tumor genotype and match normal genotype” which is not in the co-pending application. However the co-pending application does disclose the calculated posterior probability in claims 11 and 12 wherein it cites “11. The system of claim 1, wherein the sequence analysis engine is further configured to calculate a confidence score of the tumor genotype and the matched normal genotype pair.” and “12. The system of claim 11, wherein the sequence analysis engine is configured to calculate the confidence score as a posterior probability.” Thus the removing the limitations of from the co-pending application creates claim 1 of the instant application which is broader than that of claim 1 of the instant application.  Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the co-pending application. 

Claim 2 of instant invention corresponds to claim 2 of the co-pending application.
Claim 3 of instant invention corresponds to claim 3 of the co-pending application.
Claim 4 of instant application corresponds to claim 4 of the co-pending application. 
Claim 5 is disclosed in claim 1 of the co-pending application.
Claim 6 of the instant application corresponds to claim 6 of the co-pending application.
Claim 7 is disclosed in claim 1 of the co-pending application.
Claim 8 of instant application corresponds to claim 8 of the co-pending application.
Claim 9 of instant application corresponds to claim 9 of the co-pending application.
Claim 10 of instant application corresponds to claim 10 of the co-pending application.
Claim 14 of instant application corresponds to claim 14 of the co-pending application.
Claim 15 of instant application corresponds to claim 15 of the co-pending application.
Claim 16 of instant application corresponds to claim 16 of the co-pending application.
Claim 17 of instant application corresponds to claim 17 of the co-pending application.
Claim 18 of instant application corresponds to claim 18 of the co-pending application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 6-8, and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinlan (Quinlan et al. - “BEDTools: a flexible suite of utilities for comparing genomic features) in view of Li et al (Li et al. – “Mapping Short DNA Sequencing Reads and Calling Variants Using Mapping Quality Scores) and further in view of Kraus (Kraus et al. – “A Position 12-Activated H-ras Oncogene in all HS578T Mammary Carcinosarcoma Cells but Not Normal Mammary Cells of the Same Patient”.)

In regards to claim 1, Quinlan discloses a parallel genomic comparative analysis system comprising: 
a computer-readable memory; and (Abstract teaches using computer and software to compare genomic sequences, as there is a computer and software that must be memory.)

an sequence analysis engine having at least one processor coupled with the memory and configured to: 



However Quinlan fails to disclose wherein a first sequence being a tumor and second sequence being a normal tissue, a reference genomic position, maximizing a likelihood as a function of at least the first and second read sequences at the genomic position, calculating a posterior probability associated with the at least one of tumor genotype and match normal genotype, and storing the differences associated with first and second sequences.

Li discloses identifying a genomic position within a reference genome and comparing it to the first and second sequence data (Li et a. page 1852 first paragraph under “Results” section teaches align sequences to a reference genome.), select a first genotype and a matched second genotype that maximize a likelihood as a function of at least  the first read sequences and the match second read sequences at the genomic position (Li et al. page 1856 right column 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Quinlan with the above teachings of Li et al. in order to fine genotypes and genomic differences between two sequences as well as store that difference as both references deal with the aligning genomic sequences with the benefit being creating a robust and efficient system that can align sequences to find strings and substrings in common but also find the differences.

However Quinlan in view of Li fails to disclose wherein the first sequence comprises a tumor tissue and the second sequence comprises a matched normal tissue.

Kraus discloses wherein the first tissue and the second tissue are from the same patient (Kraus abstract teaches a genetic comparison using cells from same patients.); wherein the first tissue comprises a tumor tissue and the second tissue comprises a matched normal tissue (See Abstract, genetic comparison between healthy tissue and diseased tissue, wherein carcinosarcoma is a type of tumor).

It would have been obvious to one of ordinary skill in the art at the time of invention to have included the ability to compare cells from the same patient, healthy and diseased tumor cells, as taught by Kraus, into the approach taught by Quinlan, with the motivation of identifying aspects of the individuals which may be associated with underlying genetic pathways. Additionally, it would be a simple substitution to use known types and sources of genetic sequences into the approach taught by Quinlan

In regards to claim 2, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein the reads associated with at least one of the tumor tissue and the matched normal tissue comprises short reads.  (Li abstract and page 1852 section "Results" discloses short reads.)

In regards to claim 4, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein sequence analysis engine is further configured to move to a next genomic location as a new genomic position upon processing the reads at the genomic position.  (Quinlan page 841, 2.1 and 2.2, iterate through features or bins through the entire length of the sequence and Li et a. page 1852 first paragraph under “Results” section teaches align sequences to a reference genome.)

In regards to claim 6, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein the sequence analysis engine is further configured to synchronize the first and the 

In regards to claim 7, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein the reads from the first file and the second file are synchronized with respect to the genomic position. (Quinlan page 841, 2.1 and 2.2, iterate through features or bins through the entire length of the sequence, this would be synchronizing the sequences. Li et a. page 1852 first paragraph under “Results” section teaches align sequences to a reference genome.))

In regards to claim 8, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein the genomic position comprises a common genomic location between the first and the second file relative to the reference genome.  (Li et a. page 1852 first paragraph under “Results” section teaches align sequences to a reference genome.)

In regards to claim 10, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein the likelihood comprises a joint probability between the tumor genotype and the matched normal genotype.  (Li et al. page 1856 right column paragraphs 1-4 and page 1857 "Consensus Genotype Calling" section)

	In regards to claim 11, Quinlan in view of Li in view of Kraus disclose the system of claim 1 wherein the analysis engine is further configured to score the difference using the using the posterior probability as a confidence score. (Li et al. page 1852 “Results” section teaches 

In regards to claim 12, Quinlan in view of Li in view of Kraus disclose the system of claim 11, wherein the confidence score and the difference are stored when the tumor genotype and matched genotype are different. (Li et al. page 1856 “results” section teaches finding a confidence and encoding it which is storing)

In regards to claim 13, Quinlan in view of in view of Kraus disclose the system of claim 1, wherein the posterior probability is calculated based on at least one of the tumor genotype and the matched normal genotype. Li et al. page 1852 “Results” section teaches calculating a confidence of correct alignment, wherein alignment is between the tumor and normal genotype pair.)

In regards to claim 14, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein at least one of the first file and the second file comprises at least one of a BAM file and a SAM file.  (Quinlan page 841, Abstract and 2.4 disclose the use of SAM/BAM file format.)

In regards to claim 15, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein the tumor dataset comprises strand information on the tumor reads at the genomic position and wherein the sequence analysis engine is further configured to filter tumor variant false positives based on the strand information.  (Li et al. page 1852 left column section 

In regards to claim 16, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein the matched normal dataset comprises strand information on the matched normal read sequences at the genomic position and wherein the sequence analysis engine is further configured to filter matched normal variant false positives based on the strand information.  (Li et al. page 1852 left column section "Overview of MAQ algorithms" teaches having a score which measure the probability that the true alignment is not the one found by the MAQ, which is a system to filter out false positives by assigning scores that alignment is the true alignment.)

In regards to claim 19, Quinlan in view of Li in view of Kraus disclose the system of claim 1, wherein the tumor sequence data of the tumor tissue and the matched normal sequence data of the matched normal tissue originate from the same patient. (See Kraus Abstract, genetic comparison between healthy tissue and diseased tissue, wherein carcinosarcoma is a type of tumor and both tissues are from the same patient.)

	In regards to claim 20 it is the method embodiment of claim 1 with similar limitations and thus rejected using the reasoning found in claim 1. 

Claims 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinlan (Quinlan et al. - “BEDTools: a flexible suite of utilities for comparing genomic features) in view of Li et al (Li et al. – “Mapping Short DNA Sequencing Reads and Calling Variants Using Mapping Quality Scores in view of Kraus (Kraus et al. – “A Position 12-Activated H-ras Oncogene in all HS578T Mammary Carcinosarcoma Cells but Not Normal Mammary Cells of the Same Patient”.) and further in view of Choi et al (Choi – “Genetic Diagnosis by Whole Exome Capture and Massively Parallel DNA Sequencing”).

In regards to claim 9, Quinlan in view of Li et al. in view of Kraus disclose the system of claim 1, but fails to disclose wherein the difference is selected from the group consisting of: a somatic variant, a germline variant, a single nucleotide polymorphism, an allele- specific copy number, a loss of heterozygosity, a structural rearrangement, a chromosomal fusion, a mutation, a difference relative to the reference genome, and a breakpoint.   

Choi disclose wherein the genomic difference is selected from the group consisting of: a somatic mutation, a copy number alteration, an allele-specific copy number, a sequence variant, and a sequence loss of heterozygosity. (Choi page 19098, Molecular Genetic Analysis subheading and page 19101, Copy Number Variation Prediction Algorithm subheading, copy number is a known genetic status of cells)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Quinlan in view of Li et al. in view of Kraus with the above teachings of Choi in order to determine the genomic difference being somatic mutation, a copy number alteration, an allele-specific copy number, a sequence variant, or a sequence loss of heterozygosity as all the prior art deal .

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinlan (Quinlan et al. - “BEDTools: a flexible suite of utilities for comparing genomic features) in view of Li et al (Li et al. – “Mapping Short DNA Sequencing Reads and Calling Variants Using Mapping Quality Scores) in view of and in view of Kraus (Kraus et al. – “A Position 12-Activated H-ras Oncogene in all HS578T Mammary Carcinosarcoma Cells but Not Normal Mammary Cells of the Same Patient”.) and further in view of Thompson (Thompson et al. - "A Comprehensive Comparison of Multiple Sequence Alignment Programs) 

In regards to claim 17, Quinlan in view of Li in view of Kraus disclose the system of claim 1, but to disclose wherein the tumor dataset comprises a tumor at the genomic position.  (Li et al. page 1852 “Results” section teaches calculating a confidence of correct alignment, wherein alignment is between the tumor and normal genotype pair, wherein alignment is based on genomic position.)
However Quinlan in view of Li in view of Kraus fails to disclose the use of a pileup at a genomic postion.
Thompson wherein the tumor dataset comprises a tumor pileup at the genomic position.  (Thompson page 2682-2683 introduction section teaches doing pileups for genomic sequences and Kraus teaches using tumor and normal tissue samples.)
It would have been obvious to one of ordinary skill in the at the time of invention to modify the teachings of Quinlan in view Li et al in view of Kraus with the that of Thompson to utilize sets of genomic sequences called pileups as all the references deal with genomic sequence alignment and the Thompson 

In regards to claim 18, Quinlan in view of Li in view of Kraus disclose the system of claim 1, but fails to wherein the matched normal dataset comprises a matched normal pileup at the genomic position.
Thompson discloses wherein the matched normal dataset comprises a matched normal pileup at the genomic position. (Thompson page 2682-2683 introduction section teaches doing pileups for genomic sequences.)
It would have been obvious to one of ordinary skill in the at the time of invention to modify the teachings of Quinlan in view Li et al in view of Kraus with the that of Thompson to utilize sets of genomic sequences called pileups as all the references deal with genomic sequence alignment and the Thompson reference discloses the use of pileup and pileup programs are well known and widely used in the art to compare large number of genomic sequences in time efficient manner, thus providing the benefit of saving time and being more efficient.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/               Primary Examiner, Art Unit 2125